 Case 1:97-cv-07285-DLI-RML Document 1701 Filed 04/19/19 Page 1 of 1 PageID #: 19415

                                                                                               Arent Fox LLP / Attorneys at Law
                                                               Boston / Los Angeles / New York / San Francisco / Washington, DC




     April 19, 2019                                                                     Allen G. Reiter
                                                                                        Partner
                                                                                        212.484.3915 DIRECT
     VIA ECF                                                                            212.484.3990 FAX
                                                                                        allen.reiter@arentfox.com
     Magistrate Judge Robert M. Levy
     United States District Court
     Eastern District of New York
     United States Courthouse, Room 928S
     225 Cadman Plaza East
     Brooklyn, New York 11201

     Re:     DMJ Associates, L.L.C. v. Carl A. Capasso
             Civil Action No. 97-Civ-7285 (DLI) (RML)

     Dear Magistrate Judge Levy:

     We represent third-party plaintiff Quanta Resources Corporation in the above referenced matter.
     Pursuant to the Court’s minute entry of April 5, 2019, together with counsel for third-party
     plaintiff Exxon Mobil Corporation and liaison counsel to a group of private third-party
     defendants, we write to report on the status of the parties’ efforts to meet all pre-conditions to the
     filing of a stipulation of dismissal and the Consent Judgment with the federal defendants.

     We have collected settlement payments from all but one of the private third-party defendants,
     and expect to receive that payment shortly. The parties propose to Your Honor that a further
     written report (or the stipulation and the Consent Judgment) be filed no later than May 10, 2019
     regarding the status of all pre-conditions for the filings. Please let us know if this schedule meets
     with Your Honor’s approval.

                                                    Respectfully submitted,


                                                    /s/ Allen G. Reiter

                                                    Allen G. Reiter


     cc:     All Counsel of Record (via ECF)




Smart In
Your World                                   1301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com
